DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2020.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application KR10-2019-0094313 filed on 08/02/2019. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11, 12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguerol(US20190031187).
Regarding claim 1, Noguerol teaches an apparatus for controlling a vehicle, the apparatus comprising:
([0027]-[0028] disclosing a system 100 “communicator” that allows transfer of user profiles and customized features to the cloud and to the vehicle from a personal device “terminal”. [0034] disclosing at least a first, second and third feature setting that can be set in advance such as suspension, torque and braking. [0052] discloses providing a plurality of user adjustable settings to a user “transmit signal to the user terminal”); and
a controller configured to control at least one of a travelling device, a braking device, or a steering device based on the at least one of the first setting value, the second setting value, or the third setting value that are set in advance([0034] disclosing the controller in communication with the server and controls the braking or torque or suspension per the settings set by the user).

Regarding claim 2, Noguerol teaches the apparatus of claim 1, further comprising a determiner configured to determine user information,
wherein the communicator receives the user information, and the controller controls the determiner to perform user authentication based on the user information([0046] disclosing identifying the user by sensors such as imaging sensors).

Regarding claim 5, Noguerol teaches the apparatus of claim 1, further comprising an input configured to receive a signal for changing the at least one of the first setting value, the second setting value, or the third setting value from the user([0052]-[0053] discloses providing a plurality of user adjustable settings to a user and modifying the feature settings of the vehicle. [0054] disclosing the at least first, second and third setting values such as torque, braking and suspension),
wherein the controller controls the at least one of the travelling device, the braking device, or the steering device based on the changing signal([0053] disclosing modifying the vehicle feature settings. ([0034] disclosing the controller in communication with the server and controls the braking or torque or suspension per the settings set by the user).

Claims 11, 12 and 15 are rejected for similar reasons as claims 1, 2 and 5, see above rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable by Noguerol(US20190031187) in view of Rander(US10126749).
Regarding claim 3, Noguerol teaches the apparatus of claim 1. Noguerol does not teach wherein the controller controls a sensitivity of the steering device.
Rander teaches wherein the controller controls a sensitivity of the steering wheel device(col 10 lines 50-57 disclosing a smooth steering. col 15 lines 10-25 disclosing controlling the steering to be moderate steering “sensitivity of the steering wheel).
Noguerol and Rander are analogous art because they are in the same field of endeavor, user preference vehicle setting adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Noguerol to incorporate the teaching of Rander of controlling a sensitivity of the steering wheel in order to operate the vehicle in certain modes based on rider’s comfort profile (Rander col 10 lines 27-37).

Claim 13 is rejected for similar reasons as claim 3, see above rejection.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Noguerol(US20190031187) in view of Groult(US20100114445). 
Regarding claim 4, Noguerol teaches the apparatus of claim 1. Noguerol does not teach wherein the controller determines a speed of the vehicle, and controls the at least one of the travelling device, the braking device, or the steering device to absorb a shock applied to the vehicle based on a result of the determination.
Groult teaches teach wherein the controller determines a speed of the vehicle, and controls the at least one of the travelling device, the braking device, or the steering device to absorb a shock applied to the vehicle based on a result of the determination([0014] disclosing determining the speed of the vehicle and controlling the brakes to reduce a collision, i.e. absorb a shock applied to the vehicle based on the speed of the vehicle).
Noguerol and Groult are analogous art because they are in the same field of endeavor, user preference vehicle setting adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Noguerol to incorporate the teaching of Groult of controlling a sensitivity of the steering wheel in order to mitigate a collision thus reducing the amount of damage (Groult [0014]).

Claim 14 is rejected for similar reasons as claim 4, see above rejection.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by Noguerol(US20190031187) in view of Ricci(US9147296). 
Regarding claim 6, Noguerol teaches the apparatus of claim 1. Noguerol does not teach wherein the controller controls the at least one of the travelling device, the braking device, or the steering device of the vehicle for the vehicle to maintain a preset posture.
Ricci teaches wherein the controller controls the at least one of the travelling device, the braking device, or the steering device of the vehicle for the vehicle to maintain a preset posture(col 45 lines 1-12 disclosing controlling the steering wheel position per user preference).
Noguerol and Ricci are analogous art because they are in the same field of endeavor, user preference vehicle setting adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Noguerol to incorporate the teaching of Ricci of controlling a sensitivity of the steering wheel in order to adjust the vehicle to a user preference.

Claim 16 is rejected for similar reasons as claim 6, see above rejection.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable by Noguerol(US20190031187) in view of Ricci(US9147296) and Owen(US20170247023).
Noguerol as modified by Ricci teaches apparatus of claim 6. Noguerol as modified by Ricci does not teach wherein the controller determines whether to change steering of the vehicle, and controls the at least one of the travelling device, the steering device, or the braking device for the vehicle to be kept horizontal based on a result of the determination.
Owen teaches wherein the controller determines whether to change steering of the vehicle, and controls the at least one of the travelling device, the steering device, or the braking device for the vehicle to be kept horizontal based on a result of the determination([0061]-[0062] disclosing controlling the brakes of the vehicle to keep the vehicle from sinking or digging into one side of the road, therefore keeping the vehicle horizontal when it is determined that the vehicle needs to be steered to avoid going to one side off the road).
Noguerol as modfied by Ricci and Owen are analogous art because they are in the same field of endeavor, user preference vehicle setting adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Noguerol as modified by Ricci to incorporate the teaching of Owen of wherein the controller determines whether to change steering of the vehicle, and controls the at least one of the travelling device, the steering device, or the braking device for the vehicle to be kept horizontal based on a in order to prevent or at least limit the sliding of the vehicle down the slope (Owen [0062].

Regarding claim 8, Noguerol as modified by Ricci teaches the apparatus of claim 6. Noguerol as modified by Ricci does not teach further comprising a sensor configured to detect a state of a road surface on which the vehicle travels, wherein the controller controls the at least one of the travelling device, the steering device, or the braking device to prevent a slip of the vehicle based on a result of the detection.
Owen teaches further comprising a sensor configured to detect a state of a road surface on which the vehicle travels([0043] disclosing a plurality of sensors to detect the characteristics of the road over which the vehicle travels),
wherein the controller controls the at least one of the travelling device, the steering device, or the braking device to prevent a slip of the vehicle based on a result of the detection([0061]-[0062] disclosing controlling the brakes to prevent a slip of the vehicle when it is determined that one side wheels are uphill and the other side is downhill).
Noguerol as modfied by Ricci and Owen are analogous art because they are in the same field of endeavor, user preference vehicle setting adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Noguerol as modified by Ricci to incorporate the teaching of Owen of further comprising a sensor configured to detect a in order to prevent or at least limit the sliding of the vehicle down the slope (Owen [0062]). 

Claims 17 and 18 are rejected for similar reasons as claims 7 and 8, see above rejection.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Noguerol(US20190031187) in view of Ricci(US9147296) and Ishioka(US20190375412)
Regarding claim 9, Noguerol as modified by Ricci teaches the apparatus of claim 6. Noguerol as modified by Ricci does not teach wherein the controller determines whether the vehicle performs a sudden braking, and adjusts a hydraulic pressure of the braking device to apply a brake pressure to the braking device based on a result of the determination.
Ishioka teaches wherein the controller determines whether the vehicle performs a sudden braking, and adjusts a hydraulic pressure of the braking device to apply a brake pressure to the braking device based on a result of the determination([0080] disclosing determining that sudden braking is necessary to decelerate the vehicle. [0067] disclosing adjusting the hydraulic brake pressure based on the determined braking. This is interpreted as adjusting the hydraulic pressure to apply sudden braking).
Noguerol as modfied by Ricci and Ishioka are analogous art because they are in the same field of endeavor, user preference vehicle setting adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Noguerol as modified by Ricci to incorporate the teaching of Ishioka of wherein the controller determines whether the vehicle performs a sudden braking, and adjusts a hydraulic pressure of the braking device to apply a brake pressure to the braking device based on a result of the determination in order to decelerate the vehicle in a timely manner by applying sudden braking when it is determined that the braking distance is longer than the relative distance between the own vehicle and the preceding vehicle (Ishioka [0080].

Claim 19 is rejected for similar reasons as claim 9, see above rejection.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Noguerol(US20190031187) in view of Ricci(US9147296) and Ishioka(US20190375412) and Takeshi (US US20110004385).
 ([0080] disclosing determining that sudden braking is necessary to decelerate the vehicle. [0067] disclosing adjusting the hydraulic brake pressure based on the determined braking. This can be interpreted as adjusting the hydraulic pressure to apply sudden braking).
Takeshi teaches wherein the controller determines whether the braking device has generated a braking force sufficient to stop the vehicle within a preset sudden braking distance, and allows an additional pressure to be applied the braking device to minimize a braking distance of the vehicle based on a result of the determination([0048] disclosing determining that the braking force by the driver is insufficient so additional brake pressure is applied to the brake to avoid a collision, thus when it is determined that a braking force is not sufficient to stop the vehicle within a preset braking distance an additional pressure is applied to the braking to minimize the braking distance).
Noguerol as modfied by Ricci and Ishioka and Takeshi are analogous art because they are in the same field of endeavor, user preference vehicle setting in order to prevent collision of the host vehicle with a preceding vehicle (Takeshi [0048]).

Claim 20 is rejected for similar reasons as claim 10, see above rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US10225350 discloses applying preset vehicle features based on a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664